                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

JONATHAN HOAG,                )              CIVIL NO. 19-00106 SOM-WRP
                              )
             Plaintiff(s),    )
                              )
     vs.                      )
                              )
VICIOUS CYCLE FISHERIES,      )
LLC, et al.,                  )
                              )
             Defendant(s).    )
_____________________________ )

            ORDER ADOPTING MAGISTRATE JUDGE’S
 FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF JONATHAN
   HOAG’S MOTION FOR ENTRY OF DEFAULT JUDGMENT AGAINST
DEFENDANT VICIOUS CYCLE FISHERIES LLC AND ORDER GRANTING
DEFENDANT VICIOUS CYCLE FISHERIES LLC’S MOTION TO SET ASIDE
      CLERK’S ENTRY OF DEFAULT AGAINST VICIOUS CYCLE
                 FISHERIES LLC [DKT. NO. 15]

      Findings and Recommendation having been filed and served on all parties

on February 4, 2020, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

Recommendation To Deny Plaintiff Jonathan Hoag’s Motion For Entry of Default

Judgment Against Defendant Vicious Cycle Fisheries LLC and Order Granting

Defendant Vicious Cycle Fisheries LLC’s Motion to Set Aside Clerk’s Entry of

Default Against Vicious Cycle Fisheries LLC [Dkt. No. 15]” are adopted as the

opinion and order of this Court.
IT IS SO ORDERED.




                /s/ Susan Oki Mollway
                Susan Oki Mollway
                United States District Judge
